Title: To John Adams from Rodolph Valltravers, 9 December 1791
From: Valltravers, Rodolph
To: Adams, John




May it please Your Honor! Sir!Rotterdam, Decr. the 9th. 1791.


The very kind Reply, Your Honor has been pleased to make to my Letter of Septr. 21. 1782. from Münich, (under Cover to Mr. Bosset de la Rochette, Minister at the Hague for the Courts of Ansbach and Baden; inclosing a Letter to my worthy Patron, H. Laurence Esqe., then an unfortunate Captive in the Tower, the London-Bastille!) has emboldened me, when at Hamburg, in March 1786. to crave Yr. H’s. Protection of another Letter of mine, to my great Friend, Dr. B. Franklin; inclosing a printed Copy of my german Translation, Publication and Distribution of his excellent Advice given to those, who were inclined, to emigrate from Europe, and to settle in N. America, under your new happy Government.  Yr. Hr., who was in London at that Time, embarking soon after for his Return home, I remain ignorant, what became of that Packet?
The same Zeal, instilled into me, by my long contracted Friendship and Admiration of your immortal Worthies, for the Wellfare of their native Country; and which Yr. Hr. has also vouchsaved to encourage in the most obliging Terms, has never abated.  Indeed, I all along have cherished Your Country, as my own; since our mercyful Commonfather made it the Asylum of all oppressed philanthropic Industry & just Liberty.—The Services done to Dr. F. when at Passy, in his Ambassy to France; and my several Communications, & Tenders of their Continuance, made, from Time to Time, to your learned and patriotic Societies, have been so many Pledges of the Sincerity of my Attachment to the Success of Your arduous Labors: As, partly, expressed in my here inclosed Letter to His Excelly., Your venerable President, and Pater Patriæ, General Washington; intrusted to the friendly Conveyance of Captn. Rose, of Georgetown, commanding his ship Maryland, and now on his Return home.
Next Week I proceed from hence to Bruxelles, to obtain from my worthy Friends, Messrs. Fred-Romberg and Son, capital Merchants, all necessary Informations, concerning the Objects hinted at, in the inclosed; if thought deserving the Attention of H. Excy; & of Yr. Honor.  There, I shall be happy to recieve your Commands, Instructions and requisite Powers of acting officially, & of making myself as effectually, & as speedily useful as possible; tho’ not in all the offered Services at once; at least successively and alternately; preferring alwaÿs—the most important & pressing ones, particularly urged by my Superiors; Such, as forwarding the Building of Washington, yr. new Capital, by ample & speedy suplies of useful Artificers, Laborers, and profitable Inhabitants.—
Your Orders maÿ be addressed to me, either directly at Brusselles, by the regular monthly Packet, from Newyork, over Falmouth to London; or under Cover of Messrs. Van Staphorst and Hubbard, yr. agents at Amsterdam; charging them with their further Conveyance to me, recomended to the Care of Messrs. F. van Romberg at Fils, á Bruxelles.—
Shou’d my personal Attendance in America, for recieving your Instructions, be demanded, I wou’d undergo the Voÿage, tho’ ever so fatiguing at my Age.  As to the unavoidable Charges, for going, attending, moving to the different States, and returning to my Station, here, or at Bruxelles; I trust their equitable Compensation to the known Justice of my generous Emploÿers; My private Fortune being unequal to their Extent.
Happy, if by my Diligence, Fidelity, & Punctuality I can, anyways be conducive, to increase the Lustre & prosperous State of your florishing Comonwealth; and render myself not wholy undeserving of Yr. Hrs. kind Countenance and Patronage! Being with the most unfeigned respectful Attachment, / Sir! / Your Honor’s / Most truly devoted, and / obedient humble Servant:

Rodolph Vall-travers.